Title: To Thomas Jefferson from John Rutledge, 27 July 1788
From: Rutledge, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Charleston July 27th. 1788
          
          Not knowing, particularly, where the inclosed may find my Son, (which I presume you do) I take the Liberty of requesting you to have it safely conveyed to him, as soon as may be.
          I am, with great Esteem & Regard, dr. Sir Yr. obliged hble servt.,
          
            J: Rutledge
          
        